                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    JEFFREY ALAN JAMES,                                   Case No. 2:19-CV-1207 JCM (BNW)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     CITY OF HENDERSON, et al.,
               11                                        Defendant(s).
               12
               13             Presently before the court is the matter of James v. City of Henderson, case number 2:19-
               14     cv-01207-JCM-BNW.        On March 31, 2020, the day pro se plaintiff Jeffrey Alan James’s
               15     (“plaintiff”) response to defendant City of Henderson’s (“defendant”) motion to dismiss was due,
               16     plaintiff filed his sixth motion to extend time. (ECF No. 24).
               17             Email correspondence between plaintiff’s mother and defendant’s counsel indicates that
               18     plaintiff “is in quarantine to his cell due to inmates being brought in to special unit at Lompoc
               19     because of covid 19” and that he has no access to email, the law library, or to legal forms. Id. at
               20     3. As a result, the plaintiff requests—and defendant does not oppose—an additional 60 days to
               21     file his response.
               22             Good cause appearing, the court grants plaintiff’s motion.
               23             Accordingly,
               24             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
               25     extend time (ECF No. 24) be, and the same hereby is, GRANTED.
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1           IT IS FURTHER ORDERED that plaintiff shall file his response on or before Friday,
                2     May 29, 2020.
                3           DATED April 3, 2020.
                4
                5                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
